     Case 2:20-cv-00954-JAD-BNW Document 3 Filed 05/27/20 Page 1 of 4



     STAT
 1   BRIAN K. TERRY, ESQ.
 2   Nevada Bar No. 3171
     THORNDAL ARMSTRONG DELK
 3    BALKENBUSH & EISINGER
     1100 East Bridger Avenue
 4   Las Vegas, NV 89101-5315
      Mail To:
 5
      P.O. Box 2070
 6     Las Vegas, NV 89125-2070
     Tel.: (702) 366-0622
 7   Fax: (702) 366-0327
     E-Mail: bterry@thorndal.com
 8   Attorney for Defendant,
 9   British Airways PLC

10                           UNITED STATES DISTRICT COURT

11                                  DISTRICT OF NEVADA
12
     MICHELLE A. JAQUES, individually;              CASE NO. 2:20-cv-00954
13
                       Plaintiff,
14
     vs.                                             DEFENDANT BRITISH AIRWAYS
15                                                   PLC’S STATEMENT REGARDING
16   BRITISH AIRWAYS PLC, a Foreign Business         REMOVAL
     Corporation, DOES I - X and ROE
17   CORPORATIONS I -X, inclusive,

18                      Defendants.
19
20         1.    The date on which you were served with the copy of the complaint.
21               Defendant was served on May 6, 2020.
22         2.    The date on which you were served with a copy of the summons.
23               Defendant was served on May 6, 2020.
24   ///
25   ///

26   ///

27   ///

28   ///
                                              -1-
Case 2:20-cv-00954-JAD-BNW Document 3 Filed 05/27/20 Page 2 of 4
Case 2:20-cv-00954-JAD-BNW Document 3 Filed 05/27/20 Page 3 of 4
Case 2:20-cv-00954-JAD-BNW Document 3 Filed 05/27/20 Page 4 of 4
